                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

BRANDON ROEHRIG, #295 583,                     )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )     CIVIL ACT. NO. 2:17cv691-ECM
                                               )                    [WO]
JEFFERSON DUNN, et al.,                        )
                                               )
       Defendants.                             )

                               OPINION and ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered

on August 30, 2018.     (Doc. # 38).    There being no timely objection filed to the

Recommendation, and after a review of the file, the Recommendation is ADOPTED, and

it is hereby

       ORDERED that this case is DISMISSED without prejudice.

       Final Judgment will be entered accordingly.

       DONE this 9th day of October, 2018.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  UNITED STATES DISTRICT JUDGE
